An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME‘COUR’I‘ OF THE STATE OF NEVADA

WELLS FARGO BANK, N .23., A
NATIONAL ASSOCIATION,
Appellant,

No. 66277

FlLEB

MAY 1' 3 285

  
   
    

vs.
CHRISTOPHER ERICKSON, AN
INDIWDUAL,

Res tandem.
TRAClE K. LlNﬂEh‘mN

“5%01; sueeeue mum
BY ’ -
M

EPUTY CLERK
ORDER DISMISSING APPEAL

Pursuant t0 the stipulation 0f the patties, and cause
appearing, this appeal is dismissed. The parties shall bear their own costs
and attorney fees. NRAP 42(1)).

It is so ORDERED.1

CLERK OF THE SUPREME COURT

TRACIE K. LINDEMA?’
BY: W

cc: Hon. Kathleen E. Delaney, District Judge
Hubert F. SniI‘ltz-liulltnina Settlement Judge
Tiffany 329 Belem, P. A.
Crystal L. Flier
‘ Eighth District Cnurt Clerk

1Given this dismissal, «appellant’s motien fur stay pending appeal

and emergency motion to quash writ of executinn'are denied as meat

8UPREME Count
OF
NEVADA

CLERK’S ORDER

‘ (swim